Citation Nr: 1725868	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  15-06 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to rating in excess of 10 percent for right ankle laxity.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

3.  Entitlement to rating in excess of 10 percent for bursitis of the left thigh.

4.  Entitlement to a compensable rating for length discrepancy of the right leg.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 1972 to October 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.  At the hearing, the Veteran was assisted with the hearing by an attorney specifically listed on the VA Form 21-22 as assisting Jan Dils.  Attorney Dils, however, remains the attorney of record.  After the hearing, the Veteran submitted additional medical evidence, along with a written statement that he waived review by the Agency of Original Jurisdiction (AOJ) of any additional evidence submitted after the hearing.  

The issues of entitlement a rating in excess of 10 percent for right ankle laxity and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  At a November 2016 Board hearing, the Veteran indicated that it was his intent to withdraw the appeal for entitlement to a rating in excess of 10 percent for bursitis of the left thigh.

2.  At a November 2016 Board hearing, the Veteran indicated that it was his intent to withdraw the appeal for entitlement to a compensable rating for length discrepancy of the right leg.

3.  The Veteran meets the schedular criteria for TDIU consideration and the competent evidence of record indicates that the Veteran is unable to maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to an increased rating for bursitis of the left thigh have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the claim for entitlement to a compensable rating for length discrepancy of the right leg have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

3.  Entitlement to TDIU is warranted.  38 C.F.R. § 4.16 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, at the November 2016 videoconference hearing, the Veteran, indicated his intent to withdraw his appeal with regard to the issues of entitlement to increased ratings for bursitis of the left thigh and length discrepancy of the right leg prior to promulgation of an appellate decision.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to these specific matters. Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.

Entitlement to TDIU

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities. If there is only one such disability, it must be rated as at least 60 percent disabling. 38 C.F.R. § 4.16(a).   If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 

Here, the service-connected disabilities meet the schedular criteria; the overall combined rating is 70 percent and the orthopedic disabilities, treated as one disability for this purpose, are at least 40 percent disabling.  At the time of the hearing, the representative submitted an opinion from a rehabilitation specialist.  Review of this November 2016 report indicates that the specialist reviewed the relevant evidence and provided an opinion that the Veteran cannot maintain substantially gainful employment due to service-connected disability.  There is no contrary opinion that addresses all of the Veteran's service-connected disabilities and relevant facts.  After this review, the Board grants the benefit sought.


ORDER

The appeal as to the issue of entitlement to an increased rating for bursitis of the left thigh is dismissed.

The appeal as to the issue of entitlement to a compensable rating for length discrepancy of the right leg is dismissed.

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.

REMAND

During the November 2016 Board hearing, the Veteran testified that his right ankle disability had worsened since the last evaluation of severity in October 2013.  The Veteran indicated that he would attempt to obtain disability benefits questionnaire from his treating orthopedist.  It was agreed that if he was unable to obtain such examination, then he would be afforded a VA examination to determine the severity of his right ankle disability.  To date, the Veteran has not submitted any examination or disability benefits questionnaire, therefore remand is warranted to afford the Veteran a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the severity of his right ankle disability.  The Veteran's claims file, to include a copy of this remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.

After a review of the evidence, to include the Veteran's private treatment records, VA treatment records, and with consideration of the Veteran's lay statements regarding his right ankle symptoms.  As a rating has been previously established specifically on laxity of the ankle, the examiner should detail the severity of any found laxity in the ankle.

3.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case, and an appropriate period to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


